Citation Nr: 0840914	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from June 6, 1985 to 
November 4, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in June 
2006 when they were remanded for additional evidentiary 
development and to cure a procedural defect.  


FINDINGS OF FACT

1.  A May 1995 rating decision denied service connection for 
residuals of nasal fracture and this decision is final.

2.  Some of the evidence received subsequent to the May 1995 
rating decision which denied service connection for residuals 
of a nasal fracture bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The veteran fractured his nose after his discharge from 
active duty.  

4.  The veteran did not participate in combat.

5.  The veteran's non-combat stressors have not been 
corroborated.

6.  The preponderance of the competent evidence of record 
demonstrates that the veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision which denied service 
connection for residuals of a nasal fracture is final.  38 
U.S.C.A. 7105(c) (West 2002).

2.  Some of the evidence received since the June 1996 rating 
decision which denied entitlement to service connection for 
residuals of a nasal fracture is new and material, and the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. 5107, 5108, 7105 (West 2002); 38 C.F.R. 3.156 
(2001).

3.  Residuals of a nasal fracture were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 106(c), 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2001, 
June 2003, October 2003, May 2005, and June 2006 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
adjudicated by this decision.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decisions on appeal, the RO 
did provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claims and the 
appellant has had the chance to submit evidence in response 
to the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the March 2001, June 2003, October 
2003, May 2005, and June 2006 VCAA letters, and was provided 
with notice of the types of evidence necessary to establish 
any disability rating and/or the effective date in the June 
2006 letter.  The appellant's status as a veteran has never 
been at issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented. This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

With regard to the veteran's claim of entitlement to service 
connection for residuals of a fracture of the nose, VA did 
not comply with holdings in Kent.  As demonstrated below, 
however, the Board has determined that new and material 
evidence has been received to reopen the claim.  There is no 
prejudice to the veteran by VA's failure to comply with Kent.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  VA and private clinical and hospitalization 
records have been associated with the claims file.  The Board 
finds the requirements of 38 C.F.R. § 3.159 have been met.  
The veteran has been informed of the alternative evidence 
that may be submitted to support claims of in-service sexual 
assault.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a fracture of the nose. 

In March 1995, the veteran submitted a claim of entitlement 
to service connection for residuals of a broken nose.  

In May 1995, the RO denied service connection for residuals 
of a broken nose.  The evidence of record at that time 
consisted of the service treatment records and a VA 
hospitalization record as well as written argument submitted 
by the veteran.  The RO found that there was no evidence in 
the service treatment records documenting a broken nose.  The 
RO observed that the veteran was treated for a nasal fracture 
which occurred on November 21, 1987, which was 17 days after 
discharge.  The claim was denied as the RO determined that 
the injury occurred after the veteran's discharge.  The 
veteran was informed of the decision in June 1995.  No 
document was received from the veteran which may be construed 
as a notice of disagreement with the May 1995 rating 
decision.  This decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In November 2000, the veteran submitted a claim for residuals 
of a fracture of the nose.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received 
since the last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. West, 12 Vet. App. 22 (1998). 

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

As pertinent to the current case, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C F R. 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999) the Court held that the 
prior holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The evidence added to the record subsequent to the May 1995 
rating decision which denied service connection for residuals 
of a fracture of the nose consists of VA and private medical 
records, an affidavit from the veteran's father and also 
written argument from the veteran.  

The Board finds that some of this evidence which was received 
subsequent to the May 1995 rating decision which denied 
service connection for residuals of a fracture of the nose is 
new and material.  The veteran has submitted several 
statements indicating that his nose was broken on November 
4th or November 5th of 1987.  Additionally, the veteran's 
father submitted a statement in April 2002, wherein he 
reported that a few days after the veteran's discharge, the 
father drove to pick him up.  At that time, the father 
observed the veteran had a crooked nose and the veteran 
reported he was experiencing pain and difficulty breathing.  
The Board finds this evidence of allegations that the veteran 
injured his nose immediately after discharge was not of 
record at the time of the prior final denial.  Previously, 
there were just allegations of an injury to the nose which 
occurred after discharge while the veteran was on his way 
home.  The current evidence provides a specific date and 
location of the reported attack.  For purposes of determining 
if new and material evidence has been received, the 
credibility of this evidence is presumed.  

The Board finds the veteran and his father's statements bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled are so significant that they must be considered in 
order to fairly decide the merits of the claim.  The Board 
finds that the claim of entitlement to service connection for 
residuals of a nasal fracture has been reopened.  The appeal 
is granted to that extent only.

Upon de novo review, the Board finds that service connection 
is not warranted for residuals of a nasal fracture.  The 
preponderance of the medical evidence of record demonstrates 
that the veteran's nose was injured sometime around November 
21, 1987.  This finding is based on numerous contemporaneous 
clinical and hospitalization records which reference this 
date as being the date that the initial trauma to the nose 
occurred.  

The veteran has not argued and the evidence of record does 
not support a finding that the veteran fractured his nose 
during active duty.  The service treatment records were 
silent as to complaints of, diagnosis of or treatment for 
residuals of a fracture of the nose.  Clinical evaluation of 
all systems was normal at the time of the separation 
examination in September 1987.  

The veteran has argued that he fractured his nose either the 
day of his discharge from active duty or the day after 
discharge.  In May 2001, the veteran wrote that his nose was 
broken when he was assaulted on November 4, 1987 in Junction 
City, Kansas City.  He wrote that he attempted to seek 
treatment at Fort Riley Hospital but was refused as he had 
been discharged that morning.  He was treated in Ripon, 
Wisconsin at a VA Medical Center.  In March 2003, the veteran 
wrote that he was discharged on November 4, 1987 and was 
mugged on November 5, 1987 resulting in a deviated septum.  
He indicated that Fort Riley Hospital would not treat him so 
he went on a "2 week bender."  His father picked him up on 
November 21, 1987 and took him to a VA hospital.  

Additionally, the veteran's father submitted a statement in 
support of the claim.  In April 2002, the veteran's father 
reported that a few days after the veteran's discharge, the 
father drove to pick him up.  At that time, the father 
observed the veteran had a crooked nose and the veteran 
reported he was experiencing pain and difficulty breathing.  

The Board finds that the evidence in support of the claim 
which consists of statements from the veteran and his father 
to the effect that he was attacked on November 4, 1987 or 
November 5, 1987 is outweighed by the contemporaneous medical 
evidence of record which consistently indicates that the date 
of the attack was at least 10 days later and presumably 
November 21, 1987.  

A December 1987 VA hospitalization record includes a history 
of the veteran having been involved in an altercation on 
November 21, 1987 when he was struck in the face.  He was 
seeking attention 12 days after the injury.  The pertinent 
diagnosis was nasal fracture.  Another record dated the same 
month shows the veteran was found to be status post trauma to 
the left cheek and orbit which occurred on November 19, 1987.  
The veteran did not know how he was injured as he was 
intoxicated to the point of blackout.  Another clinical 
record dated in December 1987 reveals the veteran reported he 
was involved in a bar fight.  The physician recorded that the 
trauma occurred on November 18, 1987.  
Another treatment record shows the veteran reported he was 
hit while drinking on November 21, 1987.  The veteran was 
seeking treatment for nasal deformity at that time.  It was 
written that the veteran was an alcoholic who had stopped 
drinking 5 years before the November 21 accident.  Finally, a 
December 1987 operation report reveals that the veteran had 
had several episodes of nasal trauma in the past, the most 
recent of which was a left nasal fracture which happened 12 
days previously.  

The Board finds the contemporaneous medical evidence of 
record should be afforded more probative weight regarding the 
date of the trauma to the veteran's nose.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  The Board further notes that the evidence of 
record which indicates the veteran injured his nose at the 
time of discharge was produced after a claim for compensation 
was submitted and there was a chance for pecuniary gain.  The 
Board finds that not only may the veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board finds the preponderance of the probative evidence 
of record demonstrates that the veteran injured his nose at 
least two weeks after discharge.  

The term "active military, naval, or air service" includes 
"active duty." 38 U.S.C.A. § 101(24)(A); 38 C.F.R. § 3.6(a).  
"Active duty," in turn, includes authorized travel to and 
from such duty or service, and a person discharged or 
released from a period of active duty is deemed to have 
continued on active duty during the period of time 
immediately following the date of such discharge or release 
from such duty determined by the Secretary concerned to have 
been required for the person to proceed to his or her home by 
the most direct route.  38 U.S.C.A. §§ 101(21)(E), 106(c); 38 
C.F.R. § 3.6(b)(6), (7).  There is no indication in the 
claims file that the veteran was on authorized travel at the 
time of discharge.  The veteran has not argued that he was on 
authorized travel two weeks after his discharge from active 
duty.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
residuals of a nasal fracture.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).




Entitlement to service connection for PTSD.  

In additional to the laws and regulations cited above, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident. 38 C.F.R. § 3.304(f).   Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor could include a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse, or episodes of 
depression.

The veteran has claimed that he experiences PTSD as a result 
of his military service.  Associated with the claims file is 
some medical evidence which supports the claim.  

A May 2003 private medical record indicates the veteran was 
being seen for the first time.  The veteran denied past 
psychiatric treatment.  He described symptoms of depression, 
anxiety or irritability which went back to reported 
difficulties in the military which included witnessing deaths 
of comrades.  The veteran informed the clinician that he 
began to commit violent crimes after his discharge which 
actions, the veteran opined, were secondary to his PTSD.  The 
pertinent diagnosis was chronic PTSD.  A May 2004 clinical 
record indicates the veteran had a diagnosis of PTSD from Dr. 
Becker.  A February 2007 private clinical record indicates 
the veteran reported flashbacks of an incident which occurred 
during active duty in a simulated combat situation.  Someone 
was killed and the veteran saw a leg which had been blown 
off.  He also witnessed some tunnels and other underground 
missile sites which were very disturbing to him.  The veteran 
reported he had been diagnosed as having PTSD in the past.  
The Axis I diagnosis was impulse disorder not otherwise 
specified possibly secondary to a head injury; PTSD by 
history; possible bipolar disorder not otherwise specified; 
and alcohol dependence in remission.  The Axis II diagnosis 
was antisocial personality disorder.  Finally, a private 
clinical record dated in July 2007 shows the veteran reported 
he was dealing with flashbacks of having been sexually 
assaulted by three soldiers while he was in the Army.  The 
Axis I diagnoses were bipolar disorder not otherwise 
specified with psychotic features in remission, PTSD, impulse 
control disorder not otherwise specified and Axis II 
diagnosis of antisocial personality disorder.  

While the above referenced medical records include diagnoses 
of PTSD, they are not based on a verified in-service military 
stressor.  The veteran has reported the presence of various 
stressors which occurred during his active duty service.  In 
a September 2003 statement, he wrote of a stressful incident 
involving the death of 250 men from an Apache helicopter 
attack which a sergeant attributed to the veteran's failure 
to put out perimeter guards.  The veteran reported witnessing 
the legs of a dead soldier sticking out from under a "Gamma 
Goat" as well as his battery being killed due to his 
actions.  He wrote of witnessing a missile silo as being a 
stressor.  An August 2004 VA clinical record reveals the 
veteran reported he was sexually assaulted in 1986 by three 
men while in the military in Kansas.  In February 2006, the 
veteran wrote that he was raped by three men while stationed 
at Fort Riley.  He never informed anyone of the attack until 
August 2004.  

Initially, the Board notes that none of the veteran's 
reported stressors involved combat.  His reports of being 
involved in the deaths of 250 men in his unit occurred during 
a training mission and the deaths were simulated.  There is 
no indication that the alleged witnessing of the death of 
several men or witnessing legs sticking out of a "gamma 
goat" involved combat.  The allegation of being the victim 
of a sexual assault is not combat related.  The Board further 
notes that there is no evidence of the veteran's 
participation in combat.  He did not receive any awards or 
decorations indicative of participation in combat.  

A veteran's assertions of non-combat service stressors are 
not sufficient to establish their occurrence. Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence. 
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The Board finds that none of the veteran's non-combat 
stressors have been objectively corroborated.  There is no 
evidence in the claims file other than the veteran's own 
allegations that he was responsible for the simulated deaths 
of 250 members of his unit nor is there any corroborating 
evidence that the veteran witnessed dead bodies or body 
parts.  The veteran has not provided sufficient corroborating 
details such as dates or locations which would allow for 
meaningful attempts at corroborations of these stressors.  
There is no corroboration of the veteran's alleged sexual 
assault.  The examiner who conducted the April 2007 VA 
examination questioned the veteran's veracity with regard to 
the alleged assault based on the veteran's past psychiatric 
problems.  This examiner did not indicate he found any 
evidence of a change in the veteran's behavior which could be 
attributed to the alleged sexual assault.  The veteran has 
been informed that he may submit alternative evidence to 
support his claim of a sexual assault.  He has not provided 
any evidence other than his own allegation that the assault 
occurred.  

Based on the above, the Board finds that there is no valid 
diagnosis of PTSD of record which is based on a verified in-
service stressor.  

The Board further notes that the preponderance of the medical 
evidence indicates that the veteran does not have PTSD even 
upon assuming that the reported in-service stressors 
occurred.  

A March 1990 VA clinical record reveals the veteran sought 
treatment for counseling regarding sexual abuse of women and 
domestic abuse.  A past history included a sexual assault and 
petty crime in high school as well as trouble when he was in 
his 20's.  The veteran reported abusing alcohol beginning 
when he was 16 and also other drugs.  It was written that the 
veteran had been involved in a week long program for domestic 
abuse in 1981 during Army service but there was no other 
reference to active duty.  The diagnosis was antisocial 
personality disorder.  The examiner found that an Axis II 
diagnosis was warranted based on the veteran's longstanding 
difficulties with the law, physical and sexual abuse and a 
lack of remorse over his actions.  

A private clinical record dated in August 2004 shows the 
veteran reported he was sexually assaulted by three men in 
1986.  The assault occurred in Kansas while the veteran was 
in the military.  He reported he was lured into a vehicle 
with the promise of going drinking.  Instead, he was taken to 
a secluded area and assaulted.  He opined the assault was 
revenge for not paying a prostitute he had been seeing.  He 
informed the clinician that he had kept the assault secret 
until recently.  The assessment was history of impulse 
control disorder, mood disturbances and head trauma.  PTSD 
was not included as a diagnosis.  

A December 2004 private psychiatric report reveals the 
veteran reported a history of multiple treatments in prison 
for sexual offender-related psychological problems.  His 
onset arrest was when he was 19 years old.  He reported a 
history of a motor vehicle accident which resulted in a two 
week coma.  The diagnosis was impulse control disorder 
secondary to a history of a closed head injury; anxiety 
disorder not otherwise specified; alcohol abuse; paraphilia 
not otherwise specified, and rule out pedophilia.  The axis 
II diagnosis was antisocial personality disorder.  PTSD was 
not included as a diagnosis.  

A private clinical record dated in May 2006 indicates the 
authors were approached to provide a written statement in 
support of the veteran's PTSD claim.  The authors noted that 
the veteran had been sexually assaulted in 1986 while in the 
Army.  The psychologists observed that the records included 
an insolated diagnosis of PTSD in May 2004.  The authors 
found that the veteran's mental health history did not 
reflect classic or complex PTSD symptomatology as reported by 
several mental health and psychiatric consultations.  The 
authors wrote that, after reviewing the veteran's mental 
health history and conducting a clinical interview, it was 
their strong opinion that a diagnosis of PTSD should be ruled 
out.  They found that the veteran did not present with 
characteristic symptoms or meet the DSM-IV criteria for a 
diagnosis of PTSD.  

A VA examination was conducted in April 2007.  The veteran 
reported a stressor of being raped by three men while 
hitchhiking back to his post a day after discharge.  The 
examiner noted that, given the veteran's anti-social history, 
there was cause to question the credibility of his story, 
i.e. whether the reported trauma ever occurred or, if so, in 
the way he said it did.  The veteran reported that there were 
no witnesses to corroborate the attack.  The examiner noted 
the veteran reported several PTSD symptoms which appeared to 
be related to his alleged stressor of rape, but they were 
neither sufficient in number, severity of distress or 
significantly impairing to warrant a full diagnosis of PTSD.  
The examiner determined that the veteran's most dysfunctional 
symptom was auditory hallucinations which were not related to 
his stressor.  The Axis I diagnoses were psychotic disorder 
not otherwise specified and alcohol abuse in remission due to 
incarceration.  The Axis II diagnosis was antisocial 
personality disorder.  PTSD was not diagnosed.  

The Board finds that the preponderance of the medical 
evidence demonstrates that the veteran does not have PTSD.  
Furthermore, evidence of record which includes diagnoses of 
PTSD is based on the veteran's reported non-combat related 
stressors that have not been corroborated.  Based on this, 
the Board finds that service connection is not warranted for 
PTSD.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
PTSD.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a nasal 
fracture is reopened.  The appeal is granted to that extent 
only.

Service connection for residuals of a nasal fracture is 
denied.

Service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


